Citation Nr: 1510615	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Propriety of the reduction of the disability rating for bilateral hearing loss from 40 percent to 30 percent, effective from July 1, 2010.

2.  Entitlement to a disability rating greater than 40 percent for bilateral hearing loss.

3.  Entitlement to service connection for traumatic brain injury (TBI), claimed as dementia due to head injury and brain damage.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of left lower jaw injury.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from June 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and July 2010 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia which reduced the evaluation assigned for hearing loss from 40 percent to 30 percent, effective July 1, 2010 and denied entitlement to TDIU respectively.  In January 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Thereafter, additional VA treatment records were added to the record (without consideration by the Agency of Original Jurisdiction (AOJ) or a waiver of such).  See 38 C.F.R. §§ 19.37, 20.1304 (2014).  However given the favorable disposition herein, the Board can proceed without seeking waiver of AOJ initial review of such evidence.

The Board notes that historically in November 2007, the Veteran submitted a statement wherein he requested an increased evaluation for his service-connected bilateral hearing loss, stating that his hearing acuity had worsened.  In a September 2008 decision, the RO assigned a 40 percent disability rating, effective November 28, 2007.  

In a statement received in June 2009, the Veteran again asserted that his service-connected bilateral hearing loss had worsened.  Subsequently, in April 2010, based on the results of VA audiometric testing in December 2009, the RO reduced the disability evaluation to 30 percent, effective July 1, 2010.  In April 2010, the Veteran disagreed with the rating reduction stating that his hearing had not improved over time, but rather had worsened and an appeal of that issue was perfected in May 2011.

In light of the procedural history outlined above, the issues currently before the Board with regard the Veteran's service-connected bilateral hearing loss are whether the reduction of that evaluation from 40 percent to 30 percent, effective June 1, 2010, was proper, and whether the Veteran is entitled to a rating in excess of 30 percent.

The claims file also reflects that the Veteran submitted a timely notice of disagreement with respect to a July 2014 determination, which denied service connection for TBI and PTSD and declined to reopen the claim for service connection for service connection for jaw injury residuals.  In light of the fact that the Veteran has not yet been afforded a statement of the case, as explained more fully below, these claims are being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues have therefore been added to the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher disability rating for bilateral hearing loss; entitlement to service connection for TBI and PTSD; whether new and material evidence has been submitted to reopen the claim for service connection for jaw injury residuals; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The medical evidence of record did not demonstrate actual improvement in the Veteran's service-connected hearing loss and was not otherwise an adequate basis for reducing the 40 percent rating for this disability to 30 percent, effective from July 1, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the restoration of a 40 percent rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the procedural issues raised in the rating reduction for hearing loss, the notice procedures applicable to rating reductions are found in other specific regulations, and VA must comply with those provisions rather than the notice and duty provisions in the VCAA. See 38 C.F.R. § 3.105(e).  In any event, as the decision below constitutes a full grant of the benefits sought in the present appeal, any deviation in the execution of the VCAA requirements by the RO constitutes harmless error, and does not prohibit consideration of this matter on the merits.


Law and Analysis

The Veteran contends that the reduction of his bilateral hearing loss evaluation from 40 percent to 30 percent was improper.  He argues that VA and private audiological evaluations do not reflect an improvement in his condition.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction. 

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 40 percent evaluation had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  Essentially, the Veteran's average measured auditory acuity is cross-referenced with speech discrimination scores, under Table VI (or Table VIa), the end result being the assigned disability rating.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In considering the history of the Veteran's hearing loss, the Board notes that the 40 percent disability rating, which he seeks to have restored, was awarded based on a June 2008 VA contract (QTC) examination.  

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
75
85
LEFT
70
65
80
80
95

The findings from the audiogram show average puretone thresholds of 78 in the right ear and 80 in the left ear; and speech discrimination scores of 60 percent in the right ear and 64 percent in the left ear using the Maryland CNC wordlist.  This corresponded to designations of Level VII for both ears, and thereby a 40 percent rating under Table VI.  As a result, the RO's rating decision of September 2008 increased from 10 to 40 percent the disability rating for bilateral hearing loss, effective November 28, 2007.

The RO initially proposed the reduction due to a December 2009 VA examination report, which contained higher speech recognition scores and higher puretone threshold averages than the previous June 2008 VA examination report.  In addition, a comparison with the findings at that time reflects an improvement in the Veteran's right ear hearing acuity at 1000 Hz.  The Veteran reported that he did not experience any overall functional impairment.  

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
80
LEFT
55
65
75
70
80

Average puretone thresholds of 68 in the right ear, and 73 in the left ear; and speech discrimination scores of 72 percent in the right ear and 68 percent in the left ear.  The level of presentation was 90 dB in the right and 90 dB HL in the left ear.  A performance intensity function was obtained with a starting presentation level of 40dB regarding SRT.  With respective Level VI designations in both ears, the assigned disability rating now computed to 30 percent.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in the left ear only with hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz).  Applying these findings to 38 C.F.R. § 4.85, Table VIA, also results in a designation of Level VI hearing acuity in the left ear, which is the same as the designation derived (Level VI) when the results are applied to 38 C.F.R. § 4.85, Table VI and thus also equates to a 30 percent evaluation.  The examiner did not address the changes shown between the June 2008 and December 2009 audiograms or explain what if any significance this change had, if any, on the Veteran's bilateral hearing loss or explain how such an improvement was even possible.

The RO's January 2010 rating decision proposed to reduce from 40 to 30 percent the evaluation for bilateral hearing loss, effective July 1, 2010.

The Veteran was seen privately by the Columbus Speech & Hearing Center in February 2010 and submitted an uninterpreted graphic representation of audiometric data.  The results of the audiological evaluation are clear and the Board may review them.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at 3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
75
80
LEFT
50
60
75
75
80

The Veteran had average puretone thresholds of 66 in the right ear, and 71 in the left ear; and speech discrimination scores of 76 percent in the right ear and 68 percent in the left ear.  However, it was not clear as to whether testing was in line with 38 C.F.R. § 4.85, to include whether a Maryland CNC controlled speech discrimination test was utilized.  That said, the Board notes that the available Hertz data in the report, while not sufficient for application of the schedular rating tables, does show results that are consistent with the hearing thresholds present in the Veteran's previous VA evaluation in 2009.  

The audiologist noted that the test results were consistent with a moderate sloping to profound sensorineural hearing loss bilaterally.  Although the Veteran did not report a situation of greatest difficulty in hearing, the audiologist noted that individuals with severe to profound hearing loss have difficulty with all sounds and that normal conversation is perceived at very low levels.  She also noted that studies have linked this degree of hearing loss with, among other symptoms, reduced withdrawal from social situations, reduced alertness, increased risk to personal safety, impaired memory/ability to learn new tasks, and reduced job performance.  

The RO's April 2010 rating decision accordingly reduced from 40 to 30 percent the evaluation for bilateral hearing loss, effective July 1, 2010.

During his January 2015 Board hearing, the Veteran testified that the reduction was improper, claiming that he feels his hearing has actually worsened and continues to have a negative impact on his social life.  He described general quality of life problems stating that he could only hear a little out of his right ear and only hears noise from the left ear.  He can hear nothing at all without the hearing aids.  He testified he had difficulty understanding words in the presence of background noise or if a speaker was not facing him and sometimes has to read lips.  He has difficulty carrying on normal conversation in almost any situation as people often have to repeat themselves.  He essentially testified that his hearing and hearing loss symptoms had been consistent or worsened over the course of the appeal period.

The Board sees fit to restore a 40 percent evaluation for bilateral hearing loss.  Although the results of the December 2009 audiogram suggest that his bilateral hearing loss disability has improved, the Board hesitates to substantiate a rating reduction on the premise of only one examination.  Further it is unclear whether the improved puretone threshold averages and speech recognition scores, reflect actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Specifically, the audiologist did not explain, or even acknowledge, the improvement in the Veteran's hearing and made no attempt to compare the prior findings in 2008 to the 2009 findings.  Furthermore, as noted above, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. At 455.  The December 2009 audiologist did not offer any opinion on the Veteran's ability to function under the ordinary conditions of life and work.  So, for all the foregoing reasons, the Board finds that the December 2009 VA audiological examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.

The Board acknowledges that, when the 2009 examination findings are applied against the rating criteria, the audiometric results clearly fall within the parameters for a 30 percent rating and no more.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met.  See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here.  As the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's service-connected hearing loss (the applicable standard for ratings in effect for less than 5 years), the Board finds that the reduction in rating from 40 percent to 30 percent was improper and that the 40 percent disability evaluation is restored, effective July 1, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board finds that the reduction in the evaluation for service-connected bilateral hearing loss to a 30 percent disability was improper, and the 40 percent disability evaluation is restored, effective July 1, 2010.


ORDER

Restoration of a 40 percent disability rating for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Review of the claims file reflects that the Veteran submitted a timely notice of disagreement with respect to a July 2014 determination denying service connection for TBI, PTSD and finding that new and material evidence had not been submitted to reopen a claim of service connection for jaw injury residuals.  See VA Form 21-4138, dated June 30, 2104.  However, the RO has not issued a statement of the case (SOC) that addresses these issues.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  These matters are, therefore, remanded for additional action-to include the issuance of an SOC.

As has been noted in the Introduction, the Veteran contends that his service-connected bilateral hearing loss is more disabling than the current evaluation reflects.  He maintains that his hearing has worsened and has presented private audiology reports dated in October 2010, June 2011 and July 2012.  A review of these reports does not show whether a Maryland CNC controlled speech discrimination test was performed in connection with these examinations.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, a VA audiology examination in accordance with 38 C.F.R. § 4.85, must be performed.  

Further review of the record reveals that the Veteran has not been afforded a pertinent VA audio examination since December 2010, almost five years ago.  As there may have been significant changes in the service-connected hearing loss since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The claim for TDIU is inextricably intertwined with the hearing loss claim and should be considered on a schedular or extraschedular basis after a decision on that issued is rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the TDIU issue must be deferred until after the issue of increased rating for hearing loss has been adjudicated.  In doing so, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with a SOC on the issues of entitlement to service connection for TBI and PTSD and whether new and material evidence has been submitted to reopen a claim of service connection for jaw injury residuals.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for bilateral hearing loss that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

3.  Then, schedule the Veteran for appropriate for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the audiologist, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the audiologist should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The audiologist should set forth all examination findings, together with the rationale for the comments and opinions expressed. 

The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/She should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The reported numeric values and speech recognition scores must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  

4.  The RO shall then consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

5.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


